Citation Nr: 0204824	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  98-04 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for varicose veins, 
right leg, either as directly related to active service or as 
secondary to the service-connected varicose veins, left leg.

2.  Entitlement to an increased evaluation for varicose 
veins, left leg, currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A Ravin, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.  

This appeal arises from a rating decision of the New Orleans, 
Louisiana Department of Veterans Affairs (VA) Regional Office 
(RO).  This case was remanded by the Board of Veterans' 
Appeals (Board) in May 1999 for further development, 
including obtaining additional treatment records, medical 
evidence from the International Brotherhood of Electrical 
Workers (IBEW), the National Electricians Benefits Fund 
(NEBF), and medical examination to determine (1) the nature 
and extent of the veteran's service-connected varicose veins, 
left leg, and (2) the relationship, if any, between this 
disability and his diagnosed varicose veins, right leg.  
Medical records were requested from the veteran's treating 
physician, to no avail.  Records were also requested of the 
IBEW, which responded that it based its disability 
determination upon records used by the Social Security 
Administration (SSA).  The record contains medical evidence 
from SSA and VA examination reports containing the requested 
opinions.

In an August 2000 decision, the Board denied entitlement to 
service connection for varicose veins of the right leg, 
denied an increased rating for varicose veins of the left 
leg, and denied entitlement to TDIU.

The veteran appealed the Board's August 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in May 2001, the Court vacated the Board's 
August 2000 decision and remanded the case to the Board for 
action consistent with an unopposed motion filed by the 
Secretary of Veterans Affairs.  In essence, the motion and 
order require VA to consider the applicability of and 
compliance with the duty to assist and notification 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

In a February 2000 rating decision, the RO granted the 
veteran entitlement to service connection for PTSD and 
awarded a rating of 30 percent, effective from the date of 
receipt of the veteran's April 1999 claim.  In March 2000, 
the veteran filed a statement which the Board interprets to 
be a Notice of Disagreement (NOD) with the rating assigned by 
the RO for the veteran's disability from PTSD.

As discussed below, the Board will defer a decision on the 
issue of entitlement to TDIU and will remand the matter of 
entitlement to a rating in excess of 30 percent for PTSD for 
the issuance of a statement of the case.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims for an increased 
evaluation for varicose veins, left leg, and for service 
connection for varicose veins in the right leg has been 
obtained by the originating agency.

2.  The veteran's varicose veins, right leg, are not related 
to disease or injury during his active military service or to 
his service-connected varicose veins, left leg.

3.  Neither the old nor the new criteria governing the 
evaluation of varicose veins is more favorable to the 
veteran.

4.  The service-connected varicose veins, left leg, are 
manifested by extensive, marked and severe superficial 
varicosities, but with patent deep venous system and no 
evidence of deep valvular incompetency below the level of the 
superficial femoral vein, and no evidence of edema, stasis 
pigmentation, or ulceration.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for varicose veins, 
right leg, either as directly related to service or as 
secondary to the service connected varicose veins, left leg.  
38 U.S.C.A. §§  1110, 1131, 5107(a) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310 (2001).

2.  The criteria for an evaluation greater than 40 percent 
for varicose veins, left leg, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.30, 4.104, Diagnostic Code 7120 (1995-2001).

3.  The duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of and Compliance with VCAA

As directed by the Court, the following is a discussion of 
the applicability and compliance with the requirements of the 
VCAA in the claims now before the Board.  

Passage of the Veterans Claims Assistance Act of 2000 (VCAA) 
has significantly changed the adjudication process for claims 
for compensation benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5104(a) and 5107 (West 1991 & Supp. 2001).  The 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  
Generally, the change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or, as here, filed before the 
date of enactment and not yet final as of that date.

Under VCAA the VA has the duty to assist the veteran in the 
development of his claims and the duties to notify him of the 
evidence necessary to support his claims and of VA inability 
to obtain certain evidence.

A.  Duty to Assist

VA promulgated regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

Pursuant to 38 C.F.R. § 3.159(c) as amended, VA will make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate the claim upon receipt of a 
substantially complete application for benefits. VA will not 
pay any fees charged by a custodian to provide records 
requested.  Concerning VA's duty to obtain records not in the 
custody of a Federal department or agency, 38 C.F.R. 
§ 3.159(c)(1), as amended, provides:  

VA will make reasonable efforts to obtain 
relevant records not in the custody of a 
Federal department or agency, to include 
records from State or local governments, 
private medical care providers, current 
or former employers, and other non-
Federal governmental sources. Such 
reasonable efforts will generally consist 
of an initial request for the records 
and, if the records are not received, at 
least one follow-up request. A follow-up 
request is not required if a response to 
the initial request indicates that the 
records sought do not exist or that a 
follow-up request for the records would 
be futile.  If VA receives information 
showing that subsequent requests to this 
or another custodian could result in 
obtaining the records sought, then 
reasonable efforts will include an 
initial request and, if the records are 
not received, at least one follow-up 
request to the new source or an 
additional request to the original 
source.

Concerning VA's duty to obtain records in the custody of a 
Federal department or agency, 38 C.F.R. § 3.159(c)(2), as 
amended, provides:

VA will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency. These 
records include but are not limited to 
military records, including service 
medical records; medical and other 
records from VA medical facilities; 
records from non-VA facilities providing 
examination or treatment at VA expense; 
and records from other Federal agencies, 
such as the Social Security 
Administration. VA will end its efforts 
to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile. Cases in which 
VA may conclude that no further efforts 
are required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist 
or the custodian does not have them. 

Concerning VA's duty to obtain records in compensation 
claims, 38 C.F.R. § 3.159(c)(3), as amended, provides:

In a claim for disability compensation, 
VA will make efforts to obtain the 
claimant's service medical records, if 
relevant to the claim; other relevant 
records pertaining to the claimant's 
active military, naval or air service 
that are held or maintained by a 
governmental entity; VA medical records 
or records of examination or treatment at 
non-VA facilities authorized by VA; and 
any other relevant records held by any 
Federal department or agency. 

The regulation, as amended, also requires the claimant to 
cooperate fully with VA's reasonable efforts to obtain 
relevant records. For records not in the custody of a Federal 
department or agency, and if requested by VA in the case of 
records in Federal custody, the claimant must provide enough 
information to identify and locate the existing records 
including the custodian or agency holding the records; the 
approximate time frame covered by the records; and, in the 
case of medical treatment records, the condition for which 
treatment was provided. If necessary, the claimant must 
authorize the release of existing records in a form 
acceptable to the custodian or agency holding the records.

Concerning VA's duty to provide medical examinations or 
obtain medical opinions, 38 C.F.R. § 3.159(c)(4), as amended, 
provides in pertinent part:

In a claim for disability compensation, 
VA will provide a medical examination or 
obtain a medical opinion based upon a 
review of the evidence of record if VA 
determines it is necessary to decide the 
claim. A medical examination or medical 
opinion is necessary if the information 
and evidence of record does not contain 
sufficient competent medical evidence to 
decide the claim, but: (A) Contains 
competent lay or medical evidence of a 
current diagnosed disability or 
persistent or recurrent symptoms of 
disability; (B) Establishes that the 
veteran suffered an event, injury or 
disease in service, or has a disease or 
symptoms of a disease listed in Sec. 
3.309, Sec. 3.313, Sec. 3.316, and Sec. 
3.317 manifesting during an applicable 
presumptive period provided the claimant 
has the required service or triggering 
event to qualify for that presumption; 
and (C) Indicates that the claimed 
disability or symptoms may be associated 
with the established event, injury, or 
disease in service or with another 
service-connected disability. 

The regulation as amended also sets out the circumstances in 
which VA will refrain from or discontinue providing 
assistance.  

In this case, the veteran has been provided several VA 
medical examinations to determine the extent and etiology of 
his varicose vein disability, and in particular, pertaining 
to the nexus, if any, between his current disability from 
right leg varicose veins and his service-connected disability 
from varicose veins in his left leg.

Further, the veteran has had several opportunities to 
identify any additional sources of evidence but has not 
provided VA with the specific information that would require 
or allow VA to assist in the development of his claim.  These 
opportunities include the claims form he filed, his testimony 
before a hearing officer at the RO, his Notice of 
Disagreement, his VA Form 9, and the informal brief filed on 
his behalf by his representative service organization.  He 
has not provided names of additional treatment providers, 
dates of treatment, or custodians of records, either private, 
Federal agency, or service related.

The VA's duty to assist the veteran is not a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1999).  The veteran has 
the responsibility to cooperate in the development of the 
claim.  The duty to assist is not unlimited.  VA is not 
required to undertake a "fishing expedition" to determine if 
there might be some unspecified information which could 
possibly support the veteran's contentions.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

The Board concludes that VA has essentially complied with the 
duty to assist the claimant as required by the VCAA and 
implementing regulations.

B.  Duty to Notify Claimant of Inability to Obtain Records

Pursuant to 38 C.F.R. § 3.159(e), provided that VA makes 
reasonable efforts to obtain relevant non-Federal records but 
is unable to obtain them, or after continued efforts to 
obtain Federal records and concludes that it is reasonably 
certain they do not exist or further efforts to obtain them 
would be futile, VA will provide the claim with oral or 
written notice of such fact.  The notice must contain: 1) the 
identity of the records VA was unable to obtain; 2) an 
explanation of the efforts VA made to obtain the records; 3) 
a description of any further action VA will take regarding 
the claim, including, but not limited to, notice that VA will 
decide the claim based on the evidence of record unless the 
claimant submits the records VA was unable to obtain, and; 4) 
notice that the claimant is ultimately responsible for 
providing evidence.

On several occasions, the RO has attempted to secure records 
from the International Brotherhood of Electrical Workers 
(IBEW).  In a July 1997 letter, the RO was advised that the 
local union shop did not maintain medical records.  The RO 
was referred to National Electrical Benefit Fund (NEBF) and 
the union's Washington DC office.  The RO requested records 
from these sources but was advised in November 1999 that the 
IBEW and the NEBF did not have medical records other than the 
records associated with the veteran claim for disability 
benefits administered by the Social Security Administration.  
The RO has advised the veteran of its inability to obtain 
records from IBEW and NEBF and further advised the veteran 
that unless he could provide any such records, his claim 
would be decided based on the evidence in the record.

The RO did obtain and consider records associated with the 
veteran's claim for disability benefits administered by the 
Social Security Administration.

In this case, the veteran has not identified with the 
required specificity any additional evidence which might be 
obtain in an effort to assist him in developing his claim.  
In fact, with regard to the claims decided in this decision, 
he advised the RO in March 2000 that he has no additional 
evidence to submit.  His attorney, in February 2002, 
suggested that VA might have additional medical evidence, but 
he did not identify such evidence.  As VA has not 
unsuccessfully attempted to obtain evidence, the notification 
duties discussed immediately above do not apply.

II.  Service Connection for Varicose Veins, Right Leg

The veteran has alternatively claimed that he developed 
varicose veins in his right leg during his active military 
service or that he developed varicose veins in his right leg 
secondary to his service connected disability from varicose 
veins in his left leg. 

For the reasons and bases discussed below, the Board has 
concluded that service connection cannot be granted for 
varicose veins of the right leg.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Also, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2001).

The veteran must demonstrate three elements to establish 
entitlement to service connection for a claimed disability.  
First, the veteran must present medical evidence of a current 
disability.  Second, the veteran must produce medical or, in 
some instances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury.  Finally, the veteran 
must offer medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  
Epps v. Gober, 126 F.3d at 1468-69 (Fed. Cir. 1997).

A veteran may also establish a claim for service connection 
under the chronicity provision of 38 C.F.R. § 3.303(b) 
(2001), which is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period, and that the same 
condition currently exists.  Such evidence must be medical 
unless the condition at issue is such that, under case law, 
lay observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be granted pursuant to the same regulation if 
the evidence shows that the condition was observed during 
service or any applicable presumption period and continuity 
of symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran asserts his varicose veins, right leg, are the 
result of his active service.  Service medical records show 
he had a diagnosis of varicose veins upon his discharge from 
active service, in June 1946, but only in the left leg.  
Reports of medical examination at entrance to and discharge 
from active service reflect no findings or diagnoses 
concerning the veins in the veteran's right leg.  In 
addition, these records reveal no complaints of or treatment 
for varicose veins, bilaterally, during active service 
whatsoever.

Thereafter, there is no medical evidence of any complaints of 
or treatment for varicose veins until 1961 when VA 
examination detected varicose veins in the left leg.  
Varicose veins of the right leg are not diagnosed until 1985, 
when VA outpatient records show findings of tortuous saccular 
veins in the left and right leg.  The examiner then diagnosed 
lesser saphenous insufficiency in the right leg.

The veteran has argued, in the alternative, that his varicose 
veins, right leg, are the result of his service-connected 
varicose veins, left leg.  In support of this he has 
submitted the August 1996 statement of his physician, Dr. 
Sampognaro.  In pertinent part, Dr. Sampognaro states

Over the recent months, [the veteran] has 
been having worsening pain in his legs 
especially on the right side.  The 
worsening pain in his right leg could be 
related to the fact that this leg has 
received more use over recent years 
because of the condition of his left leg.

The Board notes that this opinion is insufficient to provide 
competent medical evidence of a nexus between the veteran's 
service-connected varicose veins, left leg, and his diagnosed 
varicose veins, right leg.  This is so because this statement 
is generalized and speculative.  Rather than state that the 
varicose veins in the veteran's right lower extremity are the 
result of the service-connected left leg disability, the 
physician stated the "worsening pain in his right leg could 
be related" to "the fact that this leg has received more 
use ... because of the condition of his left leg" (underline 
and italics added).  In this instance, the physician (1) 
identifies the right leg disability related to the left leg 
condition as "worsening pain" rather than varicose veins 
and (2) posits only a possible relationship, using the word 
"could."  This opinion thus cannot be probative.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise"); Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993). 

Moreover, the December 1999 VA examination report contains an 
opinion indicating that there is "no evidence to support the 
concept that unilateral varicosities will progressively 
result in contralateral varicosity development."  The 
examiner further indicated that there is no etiological 
relationship between the varicose veins in the veteran's left 
and right legs-either directly or as contemplated by Allen 
v. Brown, 7 Vet. App. 439 (1995).  For instance, the effort 
to compensate for the veteran's service-connected varicose 
veins, left leg, by using the right leg has, in the 
examiner's opinion, no impact on the development of varicose 
veins in the right leg:

There is no cause and effect relationship 
with respect to superficial varicosity 
development etiology and activity.  While 
clearly someone with superficial 
varicosities and/or saphenofemoral valve 
incompetency with perforator valvular 
incompetency will experience pain and 
swelling of the extremity with prolonged 
standing or activity in the upright 
position, the patient's occupation 
activity level, etc., has no cause and 
effect relationship with respect to the 
etiology of the varicosities.  

The veteran avers that his varicose veins, right leg, are the 
result of his active service or, in the alternative, are the 
result of his service-connected varicose veins, left leg.  
Notwithstanding, the medical evidence of record - including 
the medical opinions discussed above - taken as a whole does 
not support a conclusion that the veteran's varicose veins in 
the right leg are related to disease or injury during his 
active military service or that they are related in any way 
to his service-connected varicose veins of the left leg.  

The veteran has offered his own assertions that his presently 
diagnosed varicose veins, right leg, are related to his 
active service or, in the alternative, to his service-
connected varicose veins, left leg.  However, the Board notes 
that the veteran's assertions are insufficient to satisfy the 
nexus requirement because it is not claimed or shown that he 
has the medical training or expertise to determine medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

The Board views its discussion in this and previous 
decisions, as well as the information and notifications 
provided to him by the RO, as sufficient to inform the 
veteran of the elements necessary to support his claim and to 
explain why his current attempt fails.  38 U.S.C.A. § 5103(a) 
(West 1991); see also Robinette v. Brown, 8 Vet. App. 69, 77-
80 (1995).  As noted above, the veteran has not reported that 
any other pertinent evidence might be available.

II.  Increased Evaluation for Varicose Veins, Left Leg

Service-connected disabilities are rated in accordance with a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  
38 C.F.R. § 4.10 (2001).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (2001).  A July 1961 rating decision granted 
service connection for varicose veins, left leg, evaluating 
the disability as 20 percent disabling, effective in May 
1961.  The evidence then of record included service medical 
records, which show that varicose veins in the left leg were 
first diagnosed at discharge, and a June 1961 VA examination 
report.  The June 1961 examination report noted complaints of 
heaviness and numbness in his left leg, with a feeling of 
weighted tiredness occurring mostly at work particularly 
after prolonged standing.  The examiner observed the long 
saphenous of the left leg was markedly dilated, tortuous, and 
sacculated from the groin to the ankle, and reported that 
very little presence of any signs of venous stasis or 
impairment of circulation could be found.  There were no 
signs of pigmentation, swelling, induration, eczematoid skin 
changes, or present or past ulcerations.  Trendelenburg's 
test was positive, with the vein remaining collapsed on the 
constrictor part of the test and with rapid filling from 
above down upon release, indicating that the communicating 
veins were not involved.  Deep circulation appeared normal, 
and there was no evidence of any old deep thrombophlebitis.  
Perthe's test was negative.  The examiner diagnosed varicose 
veins, left leg, involving the long saphenous from the thigh 
to the ankle, moderately severe, without signs of venous 
insufficiency, minimally symptomatic.

In May 1986, the RO increased this evaluation to 40 percent, 
effective in January 1985, pursuant to an April 1986 Board 
decision.  Pertinent evidence then of record included a June 
1985 VA examination report, which revealed subjective 
complaints of fatigue, tingling, and stiffness in the left 
leg upon walking or standing for any length of time.  The 
examiner observed multiple saccular bulging varicose veins on 
the left leg.  Trendelenburg's test reflected that the veins 
refilled in less than 10 seconds.  The examiner noted the 
veteran's foot was bluish, but found no stasis, ulcers, or 
hyperpigmentation in the left leg.  Pedal pulses were 
present, bilaterally.  The examiner noted that the veteran 
refused to wear elastic bandages on his leg, stating that 
they gave him an allergic reaction.  The report shows a 
diagnosis of severe varicose veins.  The 40 percent 
evaluation has been in effect to the present.

During pendency of this appeal, the regulations governing the 
criteria for evaluating diseases of the arteries and veins 
were revised effective January 12, 1998.  See Fed. Reg. 
65207-65244 (1998).  Consistent with the decision in Marcoux 
v. Brown, 10 Vet. App. 3 (1996), holding that a liberalizing 
regulatory change during pendency of a claim must be applied 
if it is more favorable to the claimant, and if the Secretary 
has not enjoined retroactive application, Id. at 6, citing 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the version 
of the criteria for the circulatory system most favorable to 
the veteran must be applied. 

In the present case, the Board determines that neither the 
old nor the new criteria are more favorable to the veteran, 
as the veteran does not meet the criteria for a rating 
greater than 40 percent under either criteria.  Currently, 
the veteran's service connected varicose veins, left leg, are 
rated as 40 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7120, for varicose veins that are manifested 
by persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.

Under the criteria in effect after January 12, 1998, 
Diagnostic Code 7120 affords a 60 percent evaluation for 
varicose veins involving symptoms of persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2001).  A note following the diagnostic code 
directs that the evaluations are for involvement of a single 
extremity.  Where more than one extremity is involved, each 
extremity is to be evaluated separately and combined under 
38 C.F.R. § 4.25 (2001) using the bilateral factor under 
38 C.F.R. § 4.26 (2001), if applicable.  The veteran is 
diagnosed with varicose veins in his right leg, but they are 
not service-connected.  Thus, the Board will not consider the 
non-service-connected disability in evaluating the service-
connected disability.  See 38 C.F.R. § 4.14.

Under the criteria for Diagnostic Code 7120 in effect prior 
to January 12, 1998, a 40 percent evaluation is afforded for 
unilateral, severe, varicose veins involving superficial 
veins above and below the knee with involvement of the long 
saphenous, ranging over two centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration; but no involvement of the deep circulation.  A 50 
percent evaluation is afforded for unilateral, pronounced, 
varicose veins manifested by findings required for severe 
varicose veins with the additional symptom of secondary 
involvement of the deep circulation as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1995-1998).  

The Board observes that the RO considered the veteran's claim 
under both the old and the new rating criteria during the 
course of the appeal.  Notice of the old criteria was given 
in a January 1997 rating decision, and notice of the new 
criteria was given in the April 1998 Statement of the Case. 

The veteran has appealed the 40 percent evaluation assigned 
his varicose veins, left leg, and argues that a higher rating 
is warranted therefor.  In December 1998, he testified before 
the undersigned member of the Board that he experiences 
swelling, edema, stiffness, hardening and knotting of the 
skin, and pain in his left leg because of his varicose veins.  
He further stated that he cannot wear prescribed hose because 
they are difficult to put on and cause him to break out in a 
rash.  He also testified that he had to stop working because 
of the pain in his leg.  In addition, the veteran has 
submitted medical statements and a statement from his union 
local business manager attesting to the negative impact his 
varicose veins, left leg, have had on his employability.  
However, after review of the record, the Board finds that the 
required manifestations for a rating greater than 40 percent 
are not present. 

The record includes private outpatient treatment records 
dated from October 1991 to July 1996; an April 1986 
disability determination and supporting documents procured 
from SSA; and VA examination reports dated in June 1996, 
January 1998, August 1999, and December 1999.  Outpatient 
records detail complaints of pain due to varicose veins, 
mostly in the right leg.  The examiner found prominent 
varicosities bilaterally, but no edema.  The records show the 
veteran was referred to a vascular surgeon in May 1996.  A 
May 1996 letter from C. Clay Craighead, M.D., Board Certified 
in General Vascular Surgery, is of record and reflects 
findings of distended varicosities without skin changes 
necessitating surgery.  There was no evidence of any 
superficial phlebitis or deep venous thrombosis.  The 
physician stated he would perform vein stripping only if 
symptoms of pain were disabling, and instead recommended 
compression stocks.  

Records from SSA reveal findings of varicose veins, extensive 
and severe, with stasis pigmentation in the feet, and 
bilateral 1+ pretibial and ankle edema, but without ulcers.  

The VA examination reports show findings, in June 1996, of 
dilated saccula, tortuous veins on the left medial leg with 
pigmented engorged veins on the left medial ankle.  
Trendelenburg's test results show greater femoral valve and 
communicating incompetency.  There was numbness in the left 
leg but no cardiac involvement and no ulceration.  The 
examiner diagnosed left great saphenous vein valve and 
communicating vein incompetency.  

In January 1998,  a VA examiner noted multiple, extremely 
large varicosities throughout the left leg without 
tenderness, edema, or ulcerations.  Pedal pulse was present.  
The examiner diagnosed varicose veins.  The August and 
December 1999 reports, furnished by the same examiner, 
reflect observations of extensive, marked, severe superficial 
varicosities involving the left lower extremity with 
significant, severe, valvular incompetency attributed to 
superficial varicosities and incompetent saphenofemoral valve 
junction with slight decrease in muscle tone function and 
moderate elevation of ambulatory venous pressures and 
probable involvement of multiple perforators with minimal to 
moderate varicosities in the contralateral extremities.  The 
examiner specifically noted that the lower extremity venous 
duplex evaluation demonstrated minimal deep valvular 
incompetence, hence the majority of valvular incompetency was 
found to be due to superficial varicosities.  The deep venous 
system remained patent, without evidence of deep valvular 
incompetency below the level of the superficial femoral vein 
bilaterally.  Valsalva maneuver demonstrated no significant 
reversal of flow in the deep venous system below the level of 
the proximal popliteal vein.  The reports reveal no evidence 
of edema, stasis pigmentation, or ulceration; and the 
examiner noted that the veteran, unable to use external 
support garments due to dermatologic reaction, also refused 
appropriate surgical intervention. 

Also of record are numerous statements by the veteran's 
treating physician, Joseph Sampognaro, III, M.D.  In 
aggregate, these statements establish that the veteran has 
severe, prominent, and distended varicosities in his left 
lower extremity.  The physician further remarked that this 
disability is manifested by swelling and worsening pain, and 
that it impairs the veteran's ability to stand, walk, or 
climb.

Also of record is an August 1995 statement by the business 
manager of the local electrical union of which the veteran 
was a member, which contains observations of the difficulty 
the veteran experienced in performing his assigned duties due 
to his service-connected left leg disability.  It includes 
the remark that it was "impossible for [the veteran] to 
continue working in the electrical construction industry 
because of the limitations caused as a result of the varicose 
vein condition."

After consideration of the evidence, the Board finds that the 
veteran's service-connected varicose veins, left leg, do not 
exhibit the symptomatology required for a rating greater than 
40 percent under either the old or the new criteria.  
Specifically, the medical evidence simply does not establish 
that the veteran's varicose veins of the left leg involve 
deep circulation and are manifested by ulceration, as 
required under the old criteria, or that they are manifested 
by persistent edema or subcutaneous induration, and 
persistent ulceration, as required by the new criteria. 


ORDER

A rating greater than 40 percent for varicose veins, left 
leg, is denied.

Service connection for varicose veins, right leg, either as 
directly related to active service or as secondary to the 
service-connected varicose veins, left leg, is denied.



REMAND

In March 2000, the veteran filed a NOD with the RO's February 
2000 rating decision which granted service connection for 
PTSD and assigned a rating of 30 percent for the associated 
disability.  The veteran contends that he is entitled to a 
rating in excess of 30 percent.  Therefore, the RO is 
required to provide him a SOC.  The record before the Board 
does not indicate that the RO has issued an SOC. See 
Manlincon v. West, 12 Vet. App. 238 (1999) (When an NOD is 
filed, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC).

In addition, due to the grant of service connection and the 
award of a 30 percent rating, the veteran's combined rating 
for his service-connected disabilities became 60 percent.  
The veteran has claimed entitlement to TDIU and has also 
contested the rating for his PTSD.  The Board finds that the 
claim for TDIU is inextricably intertwined with the 
determination about disability evaluation assigned for the 
PTSD.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Therefore the Board's decision on entitlement to TDIU is 
deferred pending the RO's action on the NOD concerning the 
claim for a higher initial rating for PTSD.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should provide the veteran and his 
representative a SOC that conforms with 
the requirements of 38 U.S.C.A. 
§ 7105(d)(1) (West 1991), in particular, 
one that provides the veteran the law and 
regulations pertaining to the initial 
rating of his PTSD; a discussion of how 
such laws and regulations affect the RO's 
decision; and a summary of the reasons 
for such decision.  The veteran and his 
representative must be given an 
opportunity to respond to the SOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



